DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 February, 2022 has been entered, and this Non-Final Office Action is in response to the amendments presented within this submission.

Disposal of Claims
 Claims 1, 22-23, and 27-40 are pending.
Claims 2-21 and 24-26 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 22-23, 27-37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over HU (US 6,904,963 – published 14 June, 2005), in view of HIYAMA (US 2007/0209787 A1 – published 13 September, 2007).
As to claim 1, HU discloses a heat exchanger (abstract, lines 1-2; 170; as shown in at least figure 4) for a cooling system of a motor vehicle (col.3, lines 15-23), comprising:
a housing (physical boundaries of the heat exchanger).
a supply connection (210) via which a fluid is supplied to the heat exchanger (col.10, lines 17-20);
a return connection (212) via which cooled fluid is discharged from the heat exchanger (col.10, lines 17-20; col.3, lines 15-23 and 37-45); and
a heat exchange region (see annotated figure 4) in which the fluid interacts with a medium in order to be cooled where the fluid discharges heat energy to the medium during operation of the motor vehicle (col.10,lines 29-36; col.3, lines 15-23 and 37-45; wherein the heat exchanger is capable of providing heat exchange between the interior and exterior fluid, fluid flowing within the tubing and the fluid flowing exterior to the tubing along the finned sections, 184, based on the discussed applications understood to those having ordinary skill within the art, so as to provide energy exchange during operation of the motor vehicle; e.g., engine oil or transmission oil is discussed as being the fluid, which are known to be used to cool the engine or transmission oil to dissipate heat from the engine, transmission, or power steering, which are used generally in conjunction with air-conditioning units, so as to heat the interior of a vehicle through contact with a fluid such as water or air) 
the supply connection and the return connection are arranged on a common connection side of the housing (see annotated figure 4),
the heat exchange region comprises a plurality of heat exchanger tubes (178; col.9, lines 28-30, which provides that at least one, two, or three more tubes are provided than the single discharge tube, e.g., two, three, or fourth heat exchanger tubes) through which the fluid flows from the connection side to a side opposite the connection side (col.10, lines 23-28; see annotated figure 4),
a single discharge tube (180; col.9,lines 28-40 – wherein only one tube may be provided for the return of fluid) leads from the opposite side to the return connection (col.10, lines 37-42; see annotated figure 4), and 
a hydraulic diameter of the singular discharge tube is at least equal to a hydraulic diameter of a sum of all heat exchanger tubes (col.9,lines 1-27 and 41-49, such that the single discharge tube may be provided with a hydraulic diameter of 1.0mm, in comparison to the heat exchanger tubes, which could be two or three, could respectively have hydraulic diameters of 0.5mm and 0.3mm, respectively, which provides that the hydraulic diameter of the single discharge tube is at least equal to the sum of all the heat exchanger tubes).

    PNG
    media_image1.png
    960
    1636
    media_image1.png
    Greyscale

Annotated Figure 4 of HU
	However, HU does not disclose wherein a region of the common connection side of the housing defines a tapered section, and the singular discharge tube is located below the tapered section.
HIYAMA relates to a heat exchanger design (abstract, line 1) associated with a car space (S) which gradually narrows from an upper portion to a lower portion within an automobile (par. 3, lines  1-3; par. 20, lines 1-4). HIYAMA teaches a decrease in efficiency occurs when a heat exchanger, associated with a vehicle, is limited to have a smaller width than length within the designated accommodation space (par. 10, lines 1-8), such that it is desired to optimize the design of the heat exchanger. In particular, the supply connection (18) and return connection (19) are disposed along a common connection side of the heat exchanger (figure 1).  At this common connection side, the heat exchanger housing (physical boundaries of the heat exchanger), includes a region defining a tapered section (16 and/or 17; par. 27, line 1 – par. 28, line 3).  This par. 32, lines 1-9). Therefore, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, for the heat exchanger of HU to be modified to incorporate the supply and return connection to be provided along a tapered section, such as that taught by HIYAMA, to maximize the dimensional relationship of the length and width, so as to be generally similar, within the space, S, accommodating the heat exchanger to obtain a high heat exchanger efficiency.  More so, as HU provides the singular discharge tube to be at the base of the heat exchanger, below a position of the supply connection, such that, if modified by HIYAMA, the singular discharge tube would be located below at least the tapered section associated with the supply connection. In addition, it will be noted that providing the singular discharge tube below the tapered section would be mere rearranging of parts that has been held to be an obvious matter of design choice that would not modify the operation of the heat exchanger, resulting from the claimed positioning, as the heat exchanger would remain providing fluid flow among the heat exchanger tubes of the heat exchange region and the singular discharge tube from the supply connection to the return connection. See MPEP §2144-VI(C).

As to claim 22, HU, as modified by HIYAMA, further discloses wherein an inlet and an outlet pipe are disposed along a region of the common side of the housing (see annotated figure 4). Further, the combination previously taught wherein the supply and outlet connection, 16 and/or17) of the housing of the heat exchanger, for the reasons provided within the rejection of claim 1.
HU, as presently modified by HIYAMA, however, does not explicitly teach the inlet and outlet pipes are disposed along a bottom most corner adjacent to a region of the common connection side or that the housing is tapered.
First, HU does however teach that the inlet and the outlet may be alternatively located depending upon design considerations for a heat exchanger (col.10, lines 20-22). 
Therefore, when there are a finite number of identified, predictable solutions, i.e. (along the common side at any position, along the common side at an upper most corner, along the common side at a bottom most corner, along a top side at any position, along a top side at a left most corner, along at op side at a right most corner, along a bottom side at any position, along a bottom side at a left most corner, along a bottom side at a right most corner, along an opposite side at any position, along an opposite side at an upper most corner, along an opposite side at a bottom most corner, or even the inlet and outlet being on different sides (front, back, right, left, top, and bottom) at the three different types of locations), a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. a desired location which meets the design considerations or constraints of the heat exchanger, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify HU, in view of HIYAMA, by trying 

As to claim 23, HU, as modified, further discloses wherein each of the plurality of heat exchanger tubes opens into a collecting portion (174) which is fluidly connected to the return connection via the singular discharge tube (see annotated figure 4, wherein only one tube, 180, is the discharge tube, in view of col.9, lines 28-49).

As to claim 27, HU, as modified, further discloses wherein the heat exchanger tubes are arranged in an upper region of the heat exchanger in an installation position of the heat exchanger (see annotated figure 4).

As to claim 28, HU, as modified, further discloses wherein the heat exchanger tubes are arranged in an upper region of the heat exchanger in an installation position of the heat exchanger (see annotated figure 4).

As to claim 29, HU, as modified, further discloses wherein the fluid is water and the medium is air (col.3, lines 15-23; col.10, lines 32-36).

As to claim 30, HU, as modified, further discloses wherein the supply connection opens into a fluid distributor portion (214) running along the connection side (see annotated figure 4), col.5,lines 15-20; see annotated figure 4).

As to claim 31, HU, as modified, further discloses wherein the supply connection opens into a fluid distributor portion (214) running along the connection side (see annotated figure 4), from which fluid distributor portion the heat exchanger tubes connected in parallel proceed (col.5,lines 15-20; see annotated figure 4).

As to claim 32, HU, as modified, further discloses wherein the supply connection and the return connection lie next to each other (see annotated figure 4).

As to claim 33, HU, as modified, further discloses wherein the supply connection and the return connection lie next to each other at a lower end portion of the connection side in the installation position (see annotated figure 4).

As to claim 34, HU further discloses wherein the supply connection and the return connection lie next to each other at a lower end portion of the connection side in the installation position (see annotated figure 4).

As to claim 35, HU, as modified, further discloses wherein the cooling system is applied to motor vehicle (abstract; col.3, lines 15-23). Although, HU does not explicitly disclose the motor vehicle is a motorcycle, it is being held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed a heat exchanger for a cooling system of a motor vehicle”, which clearly states that the application of the heat exchanger is intended to be used within a motor vehicle, which is functional language. More so, with the recitation of claim 37 of, “wherein the motor vehicle is a motorcycle” is seen, further limiting the functional language of the intended purpose of the heat exchanger. Thus, this limitation is given the appropriate patentable weight that does not structurally differentiate the heat exchanger from the prior art. Further, the application of heat exchangers within vehicles, includes motorcycles or the like, is known to those ordinarily skilled in the art (see ZAHDEH US 216/0258342 A1; IM US 2011/0056444 A1; BRILLHART US 2010/0057290 A1; MORITA US 2009/03129385 A1, at least, which have been previously identified within the Non-Final Rejection mailed on 28 April, 2020), which provide the concept of motorcycles incorporating heat exchangers. Therefore, since the structural limitations of the heat exchanger are disclosed by HU, there is no difference between the claimed invention and the prior art based on the claimed invention being explicitly applied to a motorcycle.

As to claim 36, HU, as modified, teaches a cooling system for a motor vehicle (col.3, lines 15-23),comprising:
a fluid pump (col.11, lines 17-20); and
a heat exchanger according to claim 22 (see rejection of claim 22 of HU, in view of the modifications).

As to claim 37, HU, as modified, further discloses wherein the cooling system is applied to motor vehicle (abstract; col.3, lines 15-23). Although, HU does not explicitly disclose the motor vehicle is a motorcycle, it is being held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus, which satisfies the claimed structural limitations. See MPEP §2114-II. With respect to the present application, the limitation, in claim 1, recites, “a heat exchanger for a cooling system of a motor vehicle”, which clearly states that the application of the heat exchanger is intended to be used within a motor vehicle, which is functional language. More so, with the recitation of claim 37 of, “wherein the motor vehicle is a motorcycle” is seen, further limiting the functional language of the intended purpose of the heat exchanger. Thus, this limitation is given the appropriate patentable weight that does not structurally differentiate the heat exchanger from the prior art. Further, the application of heat exchangers within vehicles, includes motorcycles or the like, is known to those ordinarily skilled in the art (see ZAHDEH US 216/0258342 A1; IM US 2011/0056444 A1; BRILLHART US 2010/0057290 A1; MORITA US 2009/03129385 A1, at least, which have been previously identified within the Non-Final Rejection mailed on 28 April, 2020), which provide the concept of motorcycles incorporating heat exchangers. Therefore, since the structural limitations of the heat exchanger are disclosed by HU, there is no difference between the claimed invention and the prior art based on the claimed invention being explicitly applied to a motorcycle.

As to claim 40, HU discloses wherein the heat exchanger is structurally configured such that: i) fluid flows into the supply connection along a first direction(col.10, lines 10-42, in view of annotated figure 4), and ii) the fluid flows through the plurality of heat exchanger tubes along col.10, lines 10-42, in view of annotated figure 4). 
However, HU, as presently modified, does not teach the first and second directions being different from one another.
That being said, as previously discussed in the rejection of claim 22, HU discloses that the inlet and the outlet may be alternatively located depending upon design considerations for a heat exchanger (col.10, lines 20-22). 
Therefore, when there are a finite number of identified, predictable solutions, i.e. (along the common side at any position, along the common side at an upper most corner, along the common side at a bottom most corner, along a top side at any position, along a top side at a left most corner, along at op side at a right most corner, along a bottom side at any position, along a bottom side at a left most corner, along a bottom side at a right most corner, along an opposite side at any position, along an opposite side at an upper most corner, along an opposite side at a bottom most corner, or even the inlet and outlet being on different sides (front along the connection side, opposite side, upper side, or lower side, back along the connection side, opposite side, upper side, or lower side, right along the connection side, opposite side, upper side, or lower side, left along the connection side, opposite side, upper side, or lower side, top along the connection side, opposite side, upper side, or lower side, and bottom along the connection side, opposite side, upper side, or lower side)), a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. a desired location which meets the design considerations or constraints of the heat exchanger, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify HU, in view of HIYAMA, by trying to position the inlet pipe at a side which provides the direction through the supply connection along a first direction which is different than the direction of fluid flow through the heat exchanger tubes, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP§ 2143(I)(E).  

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over HU (US 6,904,963 – published 14 June, 2005), in view of HIYAMA (US 2007/0209787 A1 – published 13 September, 2007) and FUKUOKA (JP H0534090 – previously provided to Applicant with English Machine Translation).
As to claim 38, HU, as modified, teaches an assembly, comprising:
an engine (col.3, lines 15-23 an d col.6, line 66-col.7, line 4, wherein automobiles have engines, which further are known to have heat exchangers attached thereto so as to cool or heat dependent upon the application, as described by HU); and
a cooling system according to claim 36 (see rejection of claim 36 of HU, in view of the modifications for the reasons provided).
However, HU, as modified, does not further explicitly disclose the engine being fluidly connection to the heat exchanger and is cooled by the fluid, and the engine has a fluid inlet and a fluid outlet which are fluidly connected to the return connection or the supply connection.
col.3, lines15-23; col.6, lines 66- col.7, line 4; col.10, lines 29-42) as provided for by HU, and cooling systems in various applications, such as being coupled to an engine. FUKUOKA teaches such connection of a heat exchanger, which utilizes an supply connection (1 coupled to 8), a return connection(11/11b), a plurality of heat exchanger tubes(3), and a singular discharge tube(11a). FUKUOKA teaches wherein the heat exchanger serves as a condenser, as it provides cooling to the fluid passing therethrough, yet provides heating the air passing through the heat exchanger (par. 2-3). In addition to this, the heat exchanger, which has cooled the working water therethrough, provides the water back to the engine so as to cool the engine (par. 2 and 29). Particularly, FUKUOKA provides that heating to the interior of the vehicle can be accomplished, while providing that the engine is maintained at a desired temperature via the circulation of cooling water. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify HU, in view of the previous modifications, further with the teachings of FUKUOKA, to provide that the heat exchanger and cooling system thereof, is connected fluidly to an engine, and the engine has a fluid inlet and fluid outlet connected to the return connection or the supply connection of the heat exchanger for the purposes of providing heating to the interior of the vehicle and cooling the engine as necessary.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over HU (US 6,904,963 – published 14 June, 2005), in view of HIYAMA (US 2007/0209787 A1 – published 13 September, 2007), FUKUOKA (JP H0534090 – previously provided to Applicant with English Machine Translation), and TAMAKOSHI (US 2014/0069604 A1)
As to claim 39, HU, as modified, does not further disclose wherein the fluid inlet and the fluid outlet are formed on a common side of the engine.
However, TAMAKOSHI further teaches wherein the fluid inlet and fluid outlet of the engine coupled to at least one heat exchanger of the air-conditioning system are positioned/formed on a common side of the engine (see annotated figure 1 of TAMAKOSHI). This is strong evidence that modifying HU, in view of at least FUKUOKA and TAMAKOSHI, as claimed would was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e. fluidically coupling the engine with an air conditioning heat exchanger via inlets and outlets of the engine being formed on a common side). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify modifying HU, in view of at least FUKUOKA and TAMAKOSHI, such that the assembly comprises an engine which is fluidly connected to the heat exchanger so as to be cooled by the fluid and the engine being fluidly connected to the inlets and outlets of the heat exchanger of the air conditioning system via the engines own inlets and outlets of the assembly which are formed on the same common side, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of fluidically coupling the engine with an air conditioning heat exchanger so as to cool the engine via the fluid, in addition fluidically coupling the engine with an air conditioning heat exchanger via inlets and outlets of the engine being formed on a common side.

    PNG
    media_image2.png
    834
    938
    media_image2.png
    Greyscale

Annotated Figure 1 of TAMAKOSHI
 
RESPONSE TO ARUGMENTS
Applicant’s arguments with respect to claim(s) 1, 22-23, and 27 - 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
GREGUS-KOLLAR (US 2013/0299151 A1), SINHA (US 2007/0095503 A1), HALDER (EP 1467170 A2), NAKAMAE (JP 08-170896 A), and KASHIHARA (JP 08-136182 A) disclose tapered tank/headers to the heat exchanger relative to at least the outlet piping of the heat exchanger.
HERTER (DE 102010053568 A1) discloses a heat exchanger for a motor vehicle which includes a singular discharge pipe running from the opposite side to a connection side, which houses the inlet (supply) and outlet (return) connections/pipings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        3/7/2022